         Case 1:14-cv-03138-CCB Document 444 Filed 04/27/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

In re: Smith & Nephew                             *            MDL No. 2775
Birmingham Hip Resurfacing                        *            Master Docket No. 1:17-md-2775
(BHR) Hip Implant Products                        *
Liability Litigation                              *            Judge Catherine C. Blake
                                                  *
                                                  *            THIS DOCUMENT RELATES
                                                  *            TO ALL ACTIONS

                                         MEMORANDUM

       Now pending is Smith & Nephew’s motion for an amended order governing ex parte

contacts with surgeons and treating physicians. (ECF 2066). For the reasons stated below, the

motion will be granted in part, as to the request that plaintiffs’ counsel notify the treating

physicians that Smith & Nephew is not permitted to meet with them prior to the deposition, and

otherwise will be denied.

                               FACTS/PROCEDURAL HISTORY

       Smith & Nephew previously filed a motion in May 2018 requesting that the court issue a

protective order regarding ex parte contacts with the plaintiffs’ treating physicians. In its June

20, 2018, order, the court declined to limit the plaintiffs’ counsel’s ex parte contacts with the

physicians to non-liability issues, but ordered that the plaintiffs disclose to Smith & Nephew the

date, duration, participants, and documents provided in any ex parte contact with a treating

physician. (ECF 798; ECF 801 (Amended Order)). The court also imposed restrictions on

Smith & Nephew’s ex parte contacts with treating physicians for the purposes of retaining them

as expert witnesses.

       Smith & Nephew now moves for an amended order based on information it has learned

about the plaintiffs’ ex parte conversations with the first three treating physicians (Dr. Jack

Wayne Bowling, Dr. Henry R. Boucher, and Dr. David Martin) to be deposed. It argues that,



                                                  1
          Case 1:14-cv-03138-CCB Document 444 Filed 04/27/20 Page 2 of 6



according to the plaintiffs’ disclosures and testimony during depositions, plaintiffs’ counsel spent

the large majority of their ex parte conversations with these physicians on topics relating to

liability (specifically, on whether the physician’s treatment would have been different if he knew

of information that Smith & Nephew allegedly withheld), instead of topics relating to the

treatment of the individual plaintiff. Smith & Nephew argues that this biases or is intended to

bias the physicians against Smith & Nephew, and is especially problematic when the plaintiffs

question the physicians first in depositions, as many hours of questioning pass before Smith &

Nephew can present the other side of the story.1 Smith & Nephew requests that the court 1) limit

the scope of the ex parte conversations to “reviewing the Plaintiff’s own medical records and

discussing the doctor’s care and treatment of the Plaintiff”; 2) alternatively, allow Smith &

Nephew to meet ex parte with the physicians to discuss liability issues, or at least to question

treating physicians first at depositions; and 3) require plaintiffs’ counsel to notify each physician

it meets with ex parte that Smith & Nephew is precluded from meeting with them or showing

them documents prior to the deposition.

         The plaintiffs respond that they have not acted inappropriately. They point out that

nothing prohibits them from asking questions regarding information Smith & Nephew allegedly

withheld from the physicians, and that this is relevant to specific causation.

                                                 DISCUSSION

         Federal Rule of Civil Procedure 26(c)(1) provides that a “court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense[.]” “Rule 26(c) confers broad discretion on the trial court to decide when a

protective order is appropriate and what degree of protection is required.” Seattle Times Co. v.


1
 To the extent they have not, the court reiterates that the parties must comply with the protective order (ECF 88)
when supplying confidential documents to the treating physicians.


                                                          2
         Case 1:14-cv-03138-CCB Document 444 Filed 04/27/20 Page 3 of 6



Rhinehart, 467 U.S. 20, 36 (1984); see also Kolon Indus. Inc. v. E.I. DuPont de Nemours & Co.,

748 F.3d 160, 172–73, 178 (4th Cir. 2014) (a district court has “considerable discretion in

overseeing discovery”).

       Smith & Nephew has not provided sufficient justification for the court to issue an

amended order. Smith & Nephew states that the plaintiffs’ counsel, in ex parte contacts, showed

documents to the three treating physicians that the plaintiffs contend Smith & Nephew withheld;

asked the doctors if these documents would have affected their treatment decisions; and asked

similar questions during the ex parte conversations as were later asked during depositions. But

Smith & Nephew presents no evidence that these three physicians were actually biased against

Smith & Nephew, or that the plaintiffs’ counsel coached or influenced their testimony. See In

re: Benicar (Olmesartan) Prod. Liab. Litig., No. 15-2606 (RBK/JS), 2016 WL 1370998, at *3

(D.N.J. Apr. 6, 2016) (defendants did not show good cause for protective order when they

presented no credible evidence that the plaintiffs’ counsel would improperly influence treating

physicians in ex parte contacts).

        In fact, deposition testimony indicates that, contrary to Smith & Nephew’s concern, the

treating physicians were not biased or swayed by the ex parte conversations. Dr. Bowling

testified that he understood that the documents showed to him by plaintiffs’ counsel ex parte

were helpful to the plaintiffs’ case, and would not be surprised that Smith & Nephew would have

shown documents helpful to its case, as there are two sides to every story. (ECF 2066-4 at 11–

12, Jack Bowling Depo. at 165:25–166:13). And Dr. Boucher testified that, although he would

consider company emails when making treatment decisions, he would consider all sources of

information and “certainly wouldn’t rely on just one.” (ECF 2070-7 at 11, Henry Boucher Depo.

at 35:5–24).




                                                3
         Case 1:14-cv-03138-CCB Document 444 Filed 04/27/20 Page 4 of 6



        The court understands Smith & Nephew’s concern that it is unfairly prejudiced by

plaintiffs’ counsel’s ex parte contacts with treating physicians. See In re Chantix (Varenicline)

Prod. Liab. Litig., No. 2:09-CV-2039-IPJ, 2011 WL 9995561, at *3 (N.D. Ala. June 30, 2011).

The court, however, believes that the current procedures (the plaintiffs’ disclosures, as well as

the ability of Smith & Nephew to ask about the ex parte conversations during depositions)

properly balances, on one hand, the possible unfairness to Smith & Nephew and, on the other,

the physician-patient relationship, a party’s general ability to get informal discovery from fact

witnesses, and the difficulty of policing ex parte conversations with treating physicians. In re

Testosterone Replacement Therapy Prod. Liab. Litig., 167 F. Supp. 3d 936, 937–38 (N.D. Ill.

2016) (there are typically no restrictions on a party’s access to fact witness, and “even though

some states restrict defense-to-physician communications, the Court is unaware of . . . any such

state that . . . impos[es] [] a parallel prohibition (or some other form of restriction) on the

plaintiff's attorney”); In re Xarelto (Rivaroxaban) Prod. Liab. Litig., No. MDL 2592, 2016 WL

915288, at *5–6 (E.D. La. Mar. 9, 2016) (“Defendants' request to cleanse advocacy from

Plaintiffs' ex parte physician contacts may not be easily detectable and is not enforceable,” and

noting that cross-examination can help to mitigate the defendants’ concerns).

        Smith & Nephew argues that two U.S. district courts have granted similar motions, citing

to D.M. v. Wesley Med. Ctr. LLC, No. 18-2158-KHV-KGG, 2018 WL 6696561 (D. Kan. Dec.

20, 2018) and In re Zimmer M/L, No. 18-md-2859, 2019 WL 6998493 (S.D.N.Y. Dec. 19, 2019).

Both of these cases regard defense counsel’s ex parte contacts with the plaintiffs’ treating

physicians, and appear to be relevant to Smith & Nephew’s request that, in the alternative, it be

allowed ex parte contacts with treating physicians regarding liability issues. D.M., however, was

not an MDL and allowed such contacts based on that district’s “well-established practice of




                                                   4
          Case 1:14-cv-03138-CCB Document 444 Filed 04/27/20 Page 5 of 6



issuing an order allowing [defense counsel to engage in] ex parte communications with treating

physicians,” D.M., 2018 WL 6696561, at *4. In contrast, there appears to be no such “well-

established practice” among federal courts generally. And In re Zimmer held that courts must

apply state ex parte rules under Federal Rules of Evidence 501. In re Zimmer, 2019 WL

6998493, at *1. But while there is some disagreement in federal courts as to what law governs

defense counsel’s ex parte conversations with treating physicians, both parties seem to agree that

the court should apply federal procedural law here, as “federal procedural law [] governs

discovery practice.” In re Zimmer NexGen Knee Implant Prod. Liab. Litig., 890 F. Supp. 2d 896,

902 (N.D. Ill. 2012).2 To the extent that Smith & Nephew seeks to have ex parte conversations

with treating physicians to discuss liability issues, this would place “an undue burden on the

physician-patient relationship,” In re Xarelto (Rivaroxaban) Prod. Liab. Litig., 2016 WL

915288, at *6, and Smith & Nephew can question the treating physicians on liability issues

during their depositions.

        The court also will deny Smith & Nephew’s request to question all treating physicians

first at depositions. As stated above, Smith & Nephew has not provided sufficient evidence of

bias in order to change the current discovery procedures. See In re Testosterone Replacement

Therapy Prod. Liab. Litig., 167 F. Supp. 3d at 940 (rejecting request to allow the defendant to

examine each treating physician first because “disclosure of plaintiffs' counsel's pre-deposition

contacts, combined with the opportunity to cross-examine, is sufficient to allow appropriate

determination of the weight to be given to a physician's testimony.”).

        Finally, the court will grant Smith & Nephew’s request to require plaintiffs’ counsel to

notify each physician it contacts ex parte that Smith & Nephew is precluded from meeting with


2
  Neither party argues that whether Smith & Nephew can engage in ex parte conversations with treating physicians
is governed by the underlying state privilege law in each case.


                                                        5
         Case 1:14-cv-03138-CCB Document 444 Filed 04/27/20 Page 6 of 6



them or showing them any documents prior to the deposition. It does not appear that the

plaintiffs contest this, and the court finds it is a reasonable measure. The plaintiffs’ counsel

should provide each treating physician a letter, to be agreed on by the parties, that explains that

defense counsel are not permitted to meet with the physician prior to the deposition, but will

participate in the deposition and may have different documents to share.

                                          CONCLUSION

       For the reasons stated above, the court will grant in part and deny in part Smith &

Nephew’s motion for an amended order governing ex parte contacts. A separate order follows.




         4/27/20
       _______________                                             /S/
                                                             __________________
            Date                                              Catherine C. Blake
                                                           United States District Judge




                                                  6
